59DETAILED ACTION
Claims 1-10,12 and 14 – 22 are pending, claims 11 and 13 have been cancelled. 
This action is in response to the amendment filed 8/5/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
  				Response to Arguments
Applicant’s arguments, filed 8/5/2022, with respect to the rejection(s) of the pending claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dalluge et al., Seger and Bramblet. 
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds for rejections this action has been made non-final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2022 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. It is noted that the reference to Burton discloses a tape measure and therefore is crossed-through.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second enlarged side portion, opposite the first enlarged side portion” (claim 1, no reference numeral) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a second enlarged side portion, opposite the first enlarged side portion” and “wherein a portion of the disc extends into the second enlarged side portion when in a closed position”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in para.0055 remove “(not shown)”.  
Appropriate correction is required.

Appropriate correction is required.

Claim Objections
Applicant’s amendment overcomes the prior objection.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,12,14,15,17,19 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Seger (US 3521659).
Regarding claim 1, Seger discloses a unibody valve (10) comprising: a valve body (12,14,16,18,20) including: a first end (left end at 14,20) and a second end (right end at 16,20) spaced apart along a longitudinal axis; a central portion  disposed between the first end and the second end and includes an interior chamber (the chamber within 12); 
a first flow passageway (at 86) extending through a first tubular portion (14) between the central portion and a first flange (left 20) at the first end; and 
a second flow passageway (at 88), extending through a second tubular portion ( the right portion of 16 surrounded by 20) between the central portion and a second flange (right 20) at the second end, wherein the first flow passageway and the second flow passageway are coaxial along the longitudinal axis and include a fixed cross-sectional area corresponding to a maximum diameter of the first flow passageway (since flange 20 is used on both ends, col. 3, lns. 51-55, the area is taken from the maximum inner diameter of the tubular portion 14); and 
a disc (22) disposed within the interior chamber, 
wherein the interior chamber includes;
 (i) a first  enlarged side portion (the upper area of 12, between 60,62 and the bottom of 18, where 22 is located when the valve is open) positioned outside of the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis, and 
(ii) a second enlarged side portion (the lower area of 12, below the bottom of 62 and the bottom of 12, where 22 is located when the valve is closed), opposite the first enlarged side portion and positioned outside of the second flow passageway, 
wherein the disc is disposed in the first enlarged side portion when in an open position (as shown in Figure 1 in a dotted line representation), and 
wherein a portion of the disc  (the bottom section of 22 extends below the bottom of 62 and into the second enlarged portion) extends into the second enlarged side portion when in a closed position, and 2DOCKET No. CCPE01-01006 
APPLICATION No. 17/248,852 PATENT wherein the first flow passageway, the second flow passageway, and the interior chamber are completely unobstructed along the fixed cross-sectional area, between the first flange and the second flange  when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis (col.5, lns. 12-17).

    PNG
    media_image1.png
    306
    441
    media_image1.png
    Greyscale

Regarding claim 2, Seger disclose an anti-rotation edge (the uppermost section of 62) disposed on at least one side of the enlarged side portion, wherein the anti-rotation edge prevents the disc from rotating beyond the anti-rotation edge.  

Regarding claim 3, Seger disclose the anti-rotation edge is defined by a meeting of one of the first flow passageway and the second flow passageway with the interior chamber and the first enlarged side portion (as shown in Fig. 1).  

Regarding claim 4, Seger disclose another anti-rotation edge (the edge of 58 abutting 62 at the bottom most section of 58) disposed on the second enlarged side portion.  

Regarding claim 5, Seger disclose a stem (24, see Fig. 2) rotatably supported by the valve body about a rotation axis (the axis through 24), wherein the disc is coupled to the stem and is rotatable within the interior chamber between a closed position, wherein the disc closes one of the first flow passageway or the second flow passageway, and the open position.
 Regarding claim 6, Seger disclose the disc defines a central plane offset (along the front face of 58 vertically that abuts 62 in Fig. 1 is offset from the vertical axis through 24) from the rotation axis.  

Regarding claim 7, Seger disclose wherein a centerline axis (the horizontal axis through 22 coaxial with the horizontal axis through 14,16) of the disc orthogonal to the central plane is offset from the rotation axis (as shown in Figures 1 and 2).  

Regarding claim 8, Seger disclose wherein the valve body (90,92) defines a valve seat (100,114) engaged by the disc (106) when the disc is in the closed position, wherein a first portion of the valve seat is non-parallel to a second portion of the valve seat (as shown in Figure 3). It is noted that here, since claim 8 depends from claims 1 and 5-7, the prior limitations for claims 1 and 5-7, are directed to the similar structure shown in Figure 3 below, as compared to the Figures 1 and 2.

    PNG
    media_image2.png
    347
    460
    media_image2.png
    Greyscale


Regarding claim 12, Seger disclose the first flow passageway and the second flow passageway are coaxial (as shown in figures 1 and 2). 
Regarding claim 14, Seger disclose the valve body is piggable when the disc is in the open position (since in col.5, lns. 12-17, discloses “to provide a full flow valve with no obstruction”, then the valve body is capable of being “piggable” for the size within the passages).   The limitation “piggable” is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does.

Regarding claim 15, Seger disclose the second end of the valve body includes a bore (the opening in 12 surrounding 16), and further comprising a seat ring (16) disposed in the bore and defining at least in part the first flow passageway.  

Regarding claim 17, Seger disclose a retainer ring (the small angled weld joint shown in Fig.1, connecting 16 to the outer wall of 12 immediately to the left of the start of the lead line to 16) securing the seat ring to the valve body.  

Regarding claim 19, Seger disclose a locator (the small angled weld joint shown in Fig.1, connecting 16 to the outer wall of 12 immediately to the left of the start of the lead line to 16, is considered as a locator, in the broadest reasonable interpretation) interfacing between the seat ring and the valve body.

Regarding claim 21, Seger disclose a length (the entire horizontal length of 14) of the first tubular portion and the first flange is longer than a length (the uppermost horizontal length of 16) of the second tubular portion and the second flange.
Claim(s) 1, 5-7, 9, 10, 12, 14-16, 21 and 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Bramblet (US 4822000).
Regarding claim 1, Bramblet discloses a unibody valve (see Fig. 1) comprising: a valve body (10) including: a first end (at 13) and a second end (at 14) spaced apart along a longitudinal axis (15); a central portion  disposed between the first end and the second end and includes an interior chamber (the central portion having the chamber within 50); 
a first flow passageway (the space within 11) extending through a first tubular portion (the inner bore of 11) between the central portion and a first flange (13) at the first end; and 
a second flow passageway (the space within 12), extending through a second tubular portion (the inner bore of 12) between the central portion and a second flange (14) at the second end, wherein the first flow passageway and the second flow passageway are coaxial along the longitudinal axis (see Fig. 1) and include a fixed cross-sectional area (the inner bore area within 11 is fixed) corresponding to a maximum diameter (the inner diameter of 11) of the first flow passageway (the inner fixed cross sectional area corresponds to the inner diameter of 11 in that they both have a diameter and therefor are similar and considered to correspond in a broadest reasonable interpretation); and 
a disc (22,42) disposed within the interior chamber, 
wherein the interior chamber includes;
 (i) a first  enlarged side portion (see figure 4, the lower half of the cavity of 30, where 42 is located when the valve is open) positioned outside of the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis, and 
(ii) a second enlarged side portion (see figure 3, the upper inner half cavity of 30, where the upper most section of 35 is located when the valve is closed), opposite the first enlarged side portion and positioned outside of the second flow passageway, 
wherein the disc is disposed in the first enlarged side portion when in an open position (as shown in Figure 4), and 
wherein a portion of the disc  (the upper most of 35 extends into the second enlarged portion, see Fig. 3) extends into the second enlarged side portion when in a closed position, and  
  wherein the first flow passageway, the second flow passageway, and the interior chamber are completely unobstructed along the fixed cross-sectional area, between the first flange and the second flange  when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis (see Fig. 1,3,4, in Figure 3, inner bore 12 is shown and in Figure 4, the inner area of 42 is below the inner bore 12, therefore the passageways are considered as being completely unobstructed). 
(When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show the passageways are unobstructed.)

	
 

Regarding claim 5, Bramblet discloses a stem (25, see Fig. 1) rotatably supported by the valve body about a rotation axis (the axis 47 through 25), wherein the disc is coupled to the stem and is rotatable within the interior chamber between a closed position, wherein the disc closes one of the first flow passageway or the second flow passageway, and the open position.

 Regarding claim 6, Bramblet discloses the disc defines a central plane offset (see Fig. 3, 4, the horizontal plane through 15 at the axis at 36 is offset from the horizontal stem axis at 47) from the rotation axis.  

Regarding claim 7, Bramblet discloses wherein a centerline axis (in figure 4, the vertical axis for 36) of the disc orthogonal to the central plane is offset from the rotation axis (this axis is shifted to the right of stem axis 47, as shown in Figure 4).  

Regarding claim 9, Bramblet discloses the stem includes a first stem portion (25) supported by the valve body and coupled to a top of the disc, and a second stem portion (24) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (as shown in Figure 1).

Regarding claim 10, Bramblet discloses the disc includes first and second arms (30,31) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (18 and the lower portion of 26)  coupled to one of the first and second stem portions.

Regarding claim 12, Bramblet discloses the first flow passageway and the second flow passageway are coaxial (as shown in figures 1 and 2). 

Regarding claim 14, Bramblet discloses the valve body is piggable when the disc is in the open position (since the figures 1,3,4, show no obstruction, then the valve body is capable of being “piggable” for the size within the passages).   The limitation “piggable” is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does.

Regarding claim 15, Bramblet discloses the second end of the valve body includes a bore (the opening in 12), and further comprising a seat ring (41) disposed in the bore and defining at least in part the second flow passageway.  

Regarding claim 16, Bramblet discloses the seat ring includes a concave sealing surface (70), and wherein the disc engages the concave sealing surface when rotated to a closed position (col. 4, lns. 38-43).  

Regarding claim 21, Bramblet discloses a length (the entire horizontal length of 11) of the first tubular portion and the first flange is longer than a length (the horizontal length of 12, as shown in Figure 1) of the second tubular portion and the second flange.
Regarding claim 22, Bramblet discloses a seat ring (41) disposed within the second flow passageway, wherein a cross-sectional area (the inner bore of 41 matches the inner bore of 12 as shown in Figure 1) of the second flow passageway including the seat ring matches a first cross-sectional area (the inner bore of 11 is shown to have a matching diameter of 12) of the first flow passageway that does not include the seat ring.
(When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show that the areas are equal.)


Claim(s) 1, 5, 9, 10, 12, and 14-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Dalluge et al. (US 20110265886).
Regarding claim 1, Dalluge et al. discloses a unibody valve (see Fig. 1) comprising: a valve body (12) including: a first end (at 20) and a second end (at 18) spaced apart along a longitudinal axis (inherent axis horizontally through the body 12); a central portion  disposed between the first end and the second end and includes an interior chamber (the central portion having the chamber within 12 surrounding 30); 
a first flow passageway (the passageway within 28) extending through a first tubular portion (the inner bore of 28) between the central portion and a first flange (28) at the first end; and 
a second flow passageway (the passageway within 12), extending through a second tubular portion (the inner bore of 26) between the central portion and a second flange (26) at the second end, wherein the first flow passageway and the second flow passageway are coaxial along the longitudinal axis (see Fig. 2) and include a fixed cross-sectional area (the horizontal inner bore area within 28 is fixed) corresponding to a maximum diameter (the inner horizontal bore diameter of 28) of the first flow passageway; and 
a disc (30) disposed within the interior chamber, 
wherein the interior chamber includes;
 (i) a first  enlarged side portion (the right inner half cavity of 12 surrounding 30, when the valve is opened 90 degrees) positioned outside of the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis, and 
(ii) a second enlarged side portion (see figure 2, the left inner half cavity of 12 surrounding 30, when the valve is closed), opposite the first enlarged side portion and positioned outside of the second flow passageway, 
wherein the disc is disposed in the first enlarged side portion when in an open position (when rotated 90 degrees to the right), and 
wherein a portion of the disc  ( the left portion of 30, see Fig. 2) extends into the second enlarged side portion when in a closed position, and  
  wherein the first flow passageway, the second flow passageway, and the interior chamber are completely unobstructed along the fixed cross-sectional area, between the first flange and the second flange  when each of the first flow passageway and the second flow passageway is projected along the longitudinal axis (see Fig. 2, since the inner bore of 30 is larger than D1(or Di), the passageways are considered as being completely unobstructed). 
(When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show the passageways are unobstructed.)

	Regarding claim 5, Dalluge et al. discloses a stem (32, see Fig. 2) rotatably supported by the valve body about a rotation axis (the axis vertically through 32), wherein the disc is coupled to the stem and is rotatable within the interior chamber between a closed position, wherein the disc closes one of the first flow passageway or the second flow passageway, and the open position.


Regarding claim 9, Dalluge et al. discloses the stem includes a first stem portion (32) supported by the valve body and coupled to a top of the disc, and a second stem portion (34) supported by the valve body and coupled to a bottom of the disc, wherein the first and second stem portions are spaced apart on opposite sides of, and do not project into, the at least one of the first flow passageway and the second flow passageway projected along the longitudinal axis (as shown in Figure 2).

Regarding claim 10, Dalluge et al. discloses the disc includes first and second arms (the upper and lower portions of 30 to the right of both stem portions) extending from the top and the bottom of the disc respectively, each of the first and second arms including a hub (the part of 12 at 36 and the lower portion of 14)  coupled to one of the first and second stem portions.
Regarding claim 12, Dalluge et al. discloses the first flow passageway and the second flow passageway are coaxial (as shown in figures 1 and 2). 

Regarding claim 14, Dalluge et al. discloses the valve body is piggable when the disc is in the open position (since the figures 1 and 2, show no obstruction once the valve is turned 90 degrees, then the valve body is capable of being “piggable” for the size within the passages).   The limitation “piggable” is considered as functional language and not given patentable weight.  "[A]pparatus claims cover what a device is, not what a device does.

Regarding claim 15, Dalluge et al. discloses the second end of the valve body includes a bore (the opening in 12 at 26), and further comprising a seat ring (42) disposed in the bore and defining at least in part the second flow passageway.  

Regarding claim 16, Dalluge et al. discloses the seat ring includes a concave sealing surface (the surface of 70 abutting 30), and wherein the disc engages the concave sealing surface when rotated to a closed position (see Fig. 5).  

Regarding claim 17, Dalluge et al. disclose a retainer ring (46 see Fig. 5) securing the seat ring to the valve body.  

Regarding claim 18, Dalluge et al. disclose a sealing component (78) disposed between the seat ring (42,70) and the retainer ring (46).  
Regarding claim 19, Dalluge et al. disclose a locator (56) interfacing between the seat ring and the valve body.

Regarding claim 20, Dalluge et al. disclose the locator includes a pin (56) disposed in an opening (62) defined in part by the valve body (in that the body locates the retainer ring in this location) and in part by an outer surface (the outer face surface of 58) of the seat ring (58).  

Regarding claim 21, Dalluge et al. discloses a length (the entire horizontal length of 28) of the first tubular portion and the first flange is longer than a length (this length being half of the entire horizontal length of the inner bore in 26 at D1(Di), as shown in Figure 2) of the second tubular portion and the second flange.


 (When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. Here, the drawings show that the areas are equal.)






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bramblet ‘000 in view of Kawamoto et al. (US 11047492).
Regarding claims 17 and 18, Bramblet disclose all of the features of the claimed invention although is silent to having a retainer ring securing the seat ring to the valve body and a sealing component disposed between the seat ring and the retainer ring.  

Regarding claim 17, Kawamoto et al. teaches the use of a retainer ring (25) securing the seat ring (23) to the valve body,  and regarding claim 18, a sealing component (27,30, 28, Fig. 6) disposed between the seat ring (23) and the retainer ring (24,25).  
         It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a seat ring, retainer ring and sealing component as taught by Kawamoto et al. for the seat ring of Bramblet to have a retainer ring securing the seat ring to the valve body and a sealing component disposed between the seat ring and the retainer ring, in order to have a sealing mechanism that “can be stably used at -50 degrees C or lower” (Kawamoto et al., col. 6, lns. 25-40).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bramblet (US 4822000) in view of Eggleston (US 6213141).
        Regarding claims 19 and 20, Bramblet discloses all of the features of the claimed invention although is silent to having a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring.
Eggleston teaches the use of a locator (132,130,128) interfacing between the seat ring and the valve body, wherein the locator includes a pin (132) disposed in an opening (130) defined in part by the valve body and in part by an outer surface (the outer face surface of 100) of a ring (100).  
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a locator having a pin and opening as taught by Eggleston into the device of Bramblet to have a locator interfacing between the seat ring and the valve body, wherein the locator includes a pin disposed in an opening defined in part by the valve body and in part by an outer surface of the seat ring, in order to retain the seal structure in the operative orientation (Eggleston, col. 7, lns. 47-59).
   					Double Patenting
Applicant’s amendment overcomes the prior double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     
          
/CRAIG J PRICE/ Primary Examiner, Art Unit 3753